DETAILED ACTION
	Claims 1-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/18 has been considered by the examiner.

Drawings
The drawings were received on 9/18/18.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 10-14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivior U.S. Publication 2009/0303091 in view of Gutnik et al. U.S. Patent No.  6,661,860.

As per Claim 1, Rivior teaches an integrated circuit comprising circuits configured to indicate propagation delay through a circuit path (Paragraph [0013] for having a delay chain of pulses propagating through an arbiter circuit to detect which pulse came first 
a variable clock comprising a control input and a variable clock output (Paragraph [0030] figure 1 element 16 for having a clock signal element 16 that is connected to a D flip-flop element 20 with Paragraph [0034]  for having two clock frequencies or a variable clock signal with one signal based on the clock frequency and the second signal based on the frequency of the ring oscillator and Paragraph [0048] for having two clock signal such as element 216 and a reference clock signal element 274), wherein the variable clock is configured to provide at the variable clock output a variable clock signal (Paragraph 13 for having a START and STOP time between pulses in tow delay chains and using an arbiter to determine which of the pulses came first to determine the resolution of the delay buffer with Paragraph 49 for the control using two clock signals such as the clock signal element 216 and the delayed clock element 280 having delay pulse for measure calibration for different thermal conditions) comprising a plurality of pulses with a period that varies based on a signal at the control input (Paragraph [0013] for having two sets of delayed pulses with START and STOP time differences that propagate in the delay chains and Paragraph [0015] for measuring the calibration of the pulses based on the histogram of the pulse positions and the use of the ring oscillator as an independent trigger); 
an arbiter circuit comprising: 

a second arbiter input coupled to the output of the circuit path (Paragraph [0013] for having two delay chains fed into an arbiter so having a first and second input for each of the delay chains as inputs to the arbiter circuit to determine which pulses came first, Paragraph [0014] for using D flip flop circuits or arbiters circuits as both first and second shift registers for the delay chains and Paragraph [0040] for using registers to get pulse position for measuring output and ensuring monotonicity), and 
an arbiter output, wherein the arbiter is configured to selectively generate (Paragraph [0013] for using the arbiter output to detect which of the pulses came first and when the STOP signal will catch up with the start signal), at the arbiter output, an arbiter output signal based on relative timing between the variable clock signal and the output clock signal (Paragraph [0013] for using the arbiter output signal to measure the time between the START and STOP signal and the resolution of the buffer delay or relative timing and Paragraph [0034] for getting two clock signals a course and fine clock signal based on different frequencies and Paragraph [0035] for capturing the pulse position on the next clock edge); 
at least one counter coupled to at least the arbiter output (Paragraph [0030] for having a course time converter that is couplet to a course counter and the coarse time conversion), wherein the at least one counter is configured to provide a counter output (Paragraph [0030] for having a course counter coupled to the output of the D flip-
Rivior does not explicitly disclose a percentage of the plurality of pulses, however in an analogous art Gutnik has a digital circuit with multiple arbiters and teaches a percentage of the plurality of pulses (col 7, lines 1-35 for having two sets of plurality of pulses SigA and SigB with having different arbiters determine which of the pulses arrived first or at the same time indicating a percentage of 50% and using the output of multiple arbiters to determine which pulses were first). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present  invention to modify Rivior with the teaching of Gutnik for the purpose of determining the time different between two clock signals (as suggested by Gutnik, col 7, lines 1-20).

As per Claim 2, Rivior teaches the arbiter circuit comprises a flip-flop, the flip-flop comprising (Paragraph [0013] for using two delay chains that are fed into a D-latch arbiter to detect which of the pulses came first): 
a signal input (Paragraph [0013] for having two input signals to START and STOP pulses that propagate through delay chains and calculating the time difference), the signal input comprising the second arbiter input (Paragraph [0014] for using D flip flop circuits or arbiters circuits as both first and second shift registers for the delay chains and Paragraph [0040] for using registers to get pulse position for 
a signal output, the signal output comprising the arbiter output (Paragraph [0013] for the arbiter having inputs of delay chains and producing an output of which pulse came first by giving information about the time measurement between signals); and 
a clock input, comprising the first arbiter input (Paragraph [0013] for having an arbiter that has a delay chain of pulses as an input and Paragraph [0054] for having multiple D flip flops that are connected to the clock input for creating delay line clocks), the clock input being coupled to the variable clock output such that the flip-flop outputs a pulse at the signal output (Paragraph [0049] for having two clock signal element 216 and a delayed or varied clock signal element DCLK to measure the edge and respond to the trigger signal with Paragraph [0050] for the delay elements being D flip flops as a means for delaying signal in stages and producing an output) based on relative timing of a pulse of the variable clock signal and a pulse of the delayed clock signal (Paragraph [0014] for using two D flip flops as shift registers for the delay elements and coupling the delay chains to the shift registers with Paragraph [0013] for using a delay line method for getting the time difference of pulses in delay elements by using an arbiter circuit to determine which pulse came first).

As per Claim 3, Rivior teaches the at least one counter comprises: 
a first counter comprising an input coupled to the output of the flip-flop such that the first counter is configured to generate a first count indicative of a number of pulses 
 a second counter comprising an input coupled to the variable clock output (Paragraph [0040] for having a first and second course counter to measure the captured status of the ring oscillator and Paragraph [0034] for having the course and fine conversions based on two different frequencies based on a response to the trigger signal and the clock signal) such that the second counter is configured to generate a second count indicative of a number of pulses of the variable clock signal (Paragraph [0040] for having a first and second coarse counter that get the status of the pulse position logic to ensure monotonicity with Paragraph [0048] for having a control unit and a register coupled to the counters to capture the counter status).

As per Claim 4, Rivior teaches the integrated circuit comprises the circuit path (Paragraph [0034] for having different paths for capturing the state information of the circuit and responding to the trigger signal).

As per Claim 10, Rivior teaches the arbiter circuit is a rising edge circuit (Paragraph [0031] for having a first time register that responds to the rising edge of the trigger signal that is connected to the D flip flop or arbiter circuit means); and 
the arbiter circuit is configured to generate an arbiter output signal with a logic "I" when a rising edge of the output clock signal (Paragraph [0031] for using the rising edge of the signal to determine the purse position with oscillator at the time of the rising edge and Paragraph [0032] for using the rising edge of the clock to determine the pulse 

As per Claim 11, Rivior teaches the at least one counter comprises a first counter configured to count a number of rising edges in the variable clock signal during a calibration period (Paragraph [0033] for having a rising edge with a counter using a count enable signal to keep the last state of the count in the register and using the D flip flop output with Paragraph [0038] for having a clock entry and calibration mode trigger to provide conversion mode).

As per Claim 12, Rivior teaches the at least one counter comprises a second counter (Paragraph [0040] for having a first and second course counter to measure the captured status of the ring oscillator) configured to count a number of logic "1" in the arbiter output signal during the calibration period (Paragraph [0018] for having a coarse 

As per Claim 13, Rivior teaches a launcher circuit coupled to the circuit path input and the variable clock output (Paragraph [0048] for having a launcher circuit or a trigger signal element 260 that is coupled to both the clock signal 216 and the reference clock signal element 274 and triggering or launching measurements on the rising edge of the trigger signals), wherein the launcher is configured to provide the input clock signal at the circuit path input based on the variable clock signal at the variable clock output (Paragraph [0049] for having two clock signal element 216 and a delayed or varied clock signal element DCLK to measure the edge and respond to the trigger signal with Paragraph [0050] for the delay elements being D flip flops as a means for delaying signal in stages and producing an output).

As per Claim 14, Rivior teaches the circuit path is a delay chain (Paragraph [0003] for using a digital signal with a calibration pulse into a chain of delay elements to capture the actual status of the delay chain)

As per Claim 17, Rivior teaches in combination with a control logic, wherein the control logic comprises (Paragraph [0040] for using a pulse position control logic unit to control the detection of pulses in the ring oscillator with the pulse logic unit being implemented in hardware or software): 

an output coupled to the control input of the variable clock (Paragraph [0049] for having two clock signal element 216 and a delayed or varied clock signal element DCLK to measure the edge and respond to the trigger signal with Paragraph [0050] for the delay elements being D flip flops as a means for delaying signal in stages and producing an output), wherein the control logic is configured to generate at the output of the control logic a signal at the control input of the variable clock that changes the period of the variable clock (Paragraph [0048] for having a control unit element 270 or a control and counted with the coarse counter with an arm signal that is connected to both the reference clock and the clock signals with Paragraph [0045] for getting calibration data for the trigger signal and different clock periods of Cl and C2). 
Rivior does not explicitly disclose based on the percentage. However in an analogous art, Gutnik has a digital circuit with multiple arbiters and teaches based on a percentage (col 7, lines 1-35 for having two sets of plurality of pulses SigA and SigB with having different arbiters determine which of the pulses arrived first or at the same time indicating a percentage of 50% and using the output of multiple arbiters to determine which pulses were first). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present invention to modify Rivior with the teaching of Gutnik for the purpose of determining the time different between two clock signals (as suggested by Gutnik, col 7, lines 1-20).


Rivior does not explicitly disclose so as to make the percentage 50 percent. However in an analogous art, Gutnik has a digital circuit with multiple arbiters and teaches to make the percentage 50 percent (col 7, lines 1-35 for having two sets of plurality of pulses SigA and SigB with having different arbiters determine which of the pulses arrived first or at the same time indicating a percentage of 50% and using the output of multiple arbiters to determine which pulses were first). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present invention to modify Rivior with the teaching of Gutnik for the purpose of determining the time different between two clock signals ( as suggested by Gutnik, col 7, lines 1-20).

As per Claim 19, Rivior teaches in combination with a control logic (Paragraph [0048] for having a control unit element 270 or a control logic means), wherein: 
the circuit path comprises a calibration input such that a delay through the path varies based on a signal at the calibration input (Paragraph [0041] for having a calibration for the ring with delay elements and each delay element having a pattern or a variable path with a distribution of pulse positions); 

an input coupled to the output of the at least one counter (Paragraph [0048] for the control unit element 270 that is coupled to the coarse counter element 212); and 
an output coupled to the calibration input of the circuit path (Paragraph [0043] for using a look up table for calibration corrections using a trigger signal to allow for a non-invasive calibration based on the structure of the converter), wherein the control logic is configured to generate at the output of the control logic a signal at the calibration input of the circuit path that changes the delay in the path (Paragraph [0049] for the control unit element 270 forwarding the clock signal element 216 to the delay lines and injecting pulses in the delay signal and also defining a calibration pulse and the length of the calibration pulse). 
Rivior does not explicitly disclose based on the percentage. However in an analogous art, Gutnik has a digital circuit with multiple arbiters and teaches based on a percentage (col 7, lines 1-35 for having two sets of plurality of pulses SigA and SigB with having different arbiters determine which of the pulses arrived first or at the same time indicating a percentage of 50% and using the output of multiple arbiters to determine which pulses were first). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the present invention to modify Rivior with the teaching of Gutnik for the purpose of determining the time different between two clock signals (as suggested by Gutnik, col 7, lines 1-20).


Rivior does not explicitly disclose so as to make the percentage 50 percent. However in analogous art, Gutnik has a digital circuit with multiple arbiters and teaches so as to make the percentage 50 percent (col 7, lines 1-35 for having two sets of plurality of pulses SigA and SigB with having different arbiters determine which of the pulses arrived first or at the same time indicating a percentage of 50% and using the output of multiple arbiters to determine which pulses were first). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present  invention to modify Rivior with the teaching of Gutnik for the purpose of determining the time different between two clock signals (as suggested by Gutnik, col 7, lines 1-20).

As per Claim 21, Rivior teaches an integrated circuit comprising circuits responsive to a clock signal comprising a plurality of pulses (Paragraph [0013] for having two sets of delayed pulses with START and STOP time differences that propagate in the delay chains and Paragraph [0015] for measuring the calibration of the pulses based on the histogram of the pulse positions and the use of the ring oscillator as an independent trigger), wherein the integrated circuit is configured to indicate propagation delay through a circuit path (Paragraph [0013] for having a delay chain of pulses propagating through an arbiter circuit to detect which pulse came first with Paragraph [0012] for using the application for different circuits such as analog to 
the integrated circuit comprising: 
the circuit path (Paragraph [0034] for having different circuit paths for coarse and fine time conversions and using different frequencies to get the counts for the pulses); 
an arbiter circuit, comprising: 
a first arbiter input adapted to receive the clock signal (Paragraph [0013] for having an arbiter or D latch circuit that is coupled to the delay chains and the clock signals and Paragraph [0054] for having multiple D flip flops that are connected to the clock input for creating delay line clocks), 
a second arbiter input coupled to the output of the path (Paragraph [0014] for using D flip flop circuits or arbiters circuits as both first and second shift registers for the delay chains and Paragraph [0040] for using registers to get pulse position for measuring output and ensuring monotonicity with Paragraph [0013] for having two delay chains being input to the arbiter for a first and second input), and 
an arbiter output, wherein the arbiter is configured to selectively generate (Paragraph [0013] for using the arbiter output to detect which of the pulses came first and when the STOP signal will catch up with the start signal), at the arbiter output, an arbiter output signal based on relative timing between the variable clock signal and the output clock signal (Paragraph [0013] for using the arbiter output signal to measure the time between the START and STOP signal and the resolution of the buffer delay or relative timing and Paragraph [0034] for getting two clock signals a course and fine 
at least one counter coupled to at least the arbiter output (Paragraph [0030] for having a course time converter that is couplet to a course counter and the coarse time conversion), wherein the at least one counter is configured to provide a counter output (Paragraph [0030] for having a course counter coupled to the output of the D flip-flop or arbiter means that has two signals the stable reference clock element 16 and the count enable signal element 12), based at least in part on the arbiter output, the counter output indicating a percentage of the plurality of pulses of the reference clock signal that are ahead of corresponding pulses of the delayed clock signal (Paragraph [0013] for using two delay chains that are fed into a D-latch arbiter to detect which of the pulses came first); 
a control logic comprising: 
an input coupled to the output of the at least one counter (Paragraph [0048] for the control unit element 270 that is coupled to the coarse counter element 212); and 
an output coupled to alter relative timing of the reference clock signal and the delayed clock signal (Paragraphs [0048-0049] for having a reference clock signal element 274 that is provided by the control unit element 270 and also having a delayed clock signal DCLK element 280 for determining the calibration conditions for measuring the edge of the pulse and getting the time between the measured edge of the pulse). 
Rivior does not explicitly teach based on the percentage. However in an analogous art, Gutnik teaches a digital circuit with multiple arbiters and teaches based on a percentage (col 7, lines 1-35 for having two sets of plurality of pulses SigA .

Claims 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivior U.S. Publication 2009/0303091 in view of Gutnik et al. U.S. Patent No.  6,661,860 as applied to claims 1-4, 10-14, and 17-21 above, and further in view of Fujiwara et al. U.S. Publication 2002/0118069.

As per Claim 5, Rivior teaches the integrated circuit is in combination with a reference clock comprising a reference clock output (Paragraph [0015] for having a number of reference clock cycles that are related to the time to be converted providing long term accuracy and linear calibration based on pulse positions). 
Rivior and Gutnik as combined above, do not explicitly disclose the variable clock comprises: at least one phase locked loop (PLL) connected in series, wherein each one of the at least one PLL comprises a PLL setting input, a PLL reference input and a PLL output, wherein: a PLL reference input for a first of the at least one PLL is coupled to the reference clock output, and a PLL output for a last of the at least one PLL is coupled to the variable clock output, and for each of the at least one PLL connected in series, other 
However in an analogous art, Fujiwara has a clock generation system (abstract) and teaches the variable clock comprises: 
at least one phase locked loop (PLL) connected in series (Fujiwara Paragraph [0031] for having multiple phase locked loops connected in series), wherein each one of the at least one PLL comprises a PLL setting input (Gutnik col 8, lines 20-35 for having multiple phase locked loops as part of a delay chain and having a reference clock input), 
a PLL reference input and a PLL output (Fujiwara Paragraph [0032] for having multiple PLL connected in series for by connecting the inputs and outputs of the PLL circuits), wherein: a PLL reference input for a first of the at least one PLL is coupled to the reference clock output (Fujiwara Paragraph [0032] for having a first reference clock that is connected to the input of the first PLL); and 
a PLL output for a last of the at least one PLL is coupled to the variable clock output (Fujiwara Paragraph [0036] for getting the output of the PLL for getting the frequency for the noise floor and Paragraph [0021] for having a first and second clock or a variable clock signal); and 
for each of the at least one PLL connected in series, other than the first of the at least one PLL, the PLL reference input is coupled to the PLL output of a preceding PLL in the series (Fujiwara Paragraph [0034] for the third PLL in series or the last PLL that has a frequency division ration of 1/3). 


As per Claim 6, Rivior teaches the reference clock is integral with the integrated circuit (Paragraph [0015] for having a number of reference clock cycles that are related to the time to be converted providing long term accuracy and linear calibration based on pulse positions and Paragraph [0048] for having both a clock signal element 216 and a reference clock signal element 274, also Fujiwara Paragraph [0008]).

As per Claim 8, Rivior teaches in combination with: 
a feedback path (Paragraph [0037] for having a ring oscillator or a feedback means for the signal using an inverter for feedback with multiple delay elements), wherein the feedback path is configured to control the PLL setting input of each one of the at least one PLL based on the counter output (Paragraph [0037] for having the delay elements in the feedback path connected to the coarse counters and the inputs of the registers that hold the count with Paragraph [0012] for having a phase locked loop for measuring jitter in digital systems). 
Rivior does not explicitly disclose indicating the percentage. However in an analogous art, Gutnik teaches a digital circuit with multiple arbiters and teaches indicating a percentage (col 7, lines 1-35 for having two sets of plurality of pulses SigA and SigB with having different arbiters determine which of the pulses arrived first or at 

As per Claim 9, Rivior teaches in combination with: a feedback path (Paragraph [0037] for having a ring oscillator or a feedback means for the signal using an inverter for feedback with multiple delay elements), wherein the feedback path is configured to control a delay through the circuit path based on the counter output (Paragraph [0037] for having the delay elements in the feedback path connected to the coarse counters and the inputs of the registers that hold the count). 
Rivior does not explicitly disclose indicating the percentage. However in an analogous art, Gutnik teaches a digital circuit with multiple arbiters and teaches indicating a percentage (col 7, lines 1-35 for having two sets of plurality of pulses SigA and SigB with having different arbiters determine which of the pulses arrived first or at the same time indicating a percentage of 50% and using the output of multiple arbiters to determine which pulses were first). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present invention to modify Rivior with the teaching of Gutnik for the purpose of determining the time different between two clock signals (as suggested by Gutnik, col 7, lines 1-20).

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivior U.S. Publication 2009/0303091, Gutnik et al. U.S. Patent No.  6,661,860 and Fujiwara et al. U.S. Publication 2002/0118069 as applied to claim 5 above, and further in view of Cohen et al. U.S. Publication 2008/0062039.

As per Claim 7, Rivior, Gutnik and Fujiwara as combined above in the rejection of claim 5 disclose the integrated circuit as shown above. 
Rivior and Gutnik do not explicitly disclose the reference clock is a chip scale atomic clock. However in an analogous art, Cohen teaches a user receiver locks onto the carrier phase of the LEO Satellite (abstract) and teaches the reference clock is a chip scale atomic clock (Paragraph [0068] for using satellites with atomic clocks such as a cesium clock for stability with Paragraph [0014] for other uses for chip scale atomic clocks). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present invention to modify Rivior with the teaching of Cohen for the purpose of having clock stability (Cohen, Paragraph [0068]).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivior U.S. Publication 2009/0303091, Gutnik et al. U.S. Patent No.  6,661,860 as applied to claim 1 above, and further in view of Cohen et al. U.S. Publication 2008/0062039.


As per Claim 15, Rivior and Gutnik disclose the integrate circuit as shown above. 


As per Claim 16, Rivior and Gutnik disclose the integrate circuit as shown above. Rivior and Gutnik do not explicitly disclose the FPGA is part of a communication instrument in a spacecraft. Cohen has user receiver locks onto the carrier phase of the LEO Satellite (abstract) and teaches the FPGA is part of a communication instrument in a spacecraft (Paragraph [0062] for using a FPGA as a computer for implementing the system and Paragraph [0073] for using the system on spacecraft with an instrument such as a spacecraft clock). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present invention to modify Rivior with the teaching of Cohen for the purpose of having clock stability (as suggested by Cohen, Paragraph [0068]).

s 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivior U.S. Publication 2009/0303091 in view of Underwood U.S. Patent No. 5,910,740

As per Claim 22, Rivior teaches a method of operating an integrated circuit so as to indicate delay through a circuit path (Paragraph [0013] for having a delay chain of pulses propagating through an arbiter circuit to detect which pulse came first with Paragraph [0012] for using the application for different circuits such as analog to digital conversion and time of flight particle detection), the method comprising: 
passing a reference clock signal through the circuit path to produce a delayed clock signal (Paragraph [0048-0049] for having a reference clock signal element 274 that is provided by the control unit element 270 and also having a delayed clock signal DCLK element 280 for determining the calibration conditions for measuring the edge of the pulse and getting the time between the measured edge of the pulse), wherein the reference clock signal comprises a period (Paragraph [0043] for using a periodic signal for capturing the pulse position and determining the time of the digital signal for calibration); 
comparing timing of the delayed clock signal to timing of the reference clock signal so as to generate an indication of delay through the circuit path relative to a predetermined portion of a period of the reference clock signal (Paragraph [0015] for inserting two reference clock edges into a delay line after every measured pulse to get the read out during calibration and avoid the negative effects of circuit temperature and having means to determine the pulse position, Paragraph [0009] for measuring the times of the calibration pulses and comparing the timing of the purse to the expected 
Rivior does not explicitly teach adjusting at least one of the period of the reference clock signal so that the generated indication indicates a delay of the predetermined portion of the period. However in an analogous art, Underwood has a phase locked loop that enables highly precise tracking (abstract) and teaches adjusting at least one of the period of the reference clock signal so that the generated indication indicates a delay of the predetermined portion of the period (col 4, lines 15-40 for adjusting the clock period based on a measurement of time or a predetermined measurement for the clock edge with col 5, lines 10-30 for using both historical data and instantaneous measurement to adjust the clock and the delay from the reference clock). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present invention to modify Rivior with the teaching of Underwood for the purpose of determining the lag in the clock signals (as suggested by Underwood, col 5, lines 10-30).

As per Claim 23, Rivior teaches the reference clock is generated by a variable clock circuit comprising at least one programmable memory location (figure 1 element 16 for having a clock signal element 16 that is connected to a D flip-flop element 20 with Paragraph [0034] for having two clock frequencies or a variable clock signal with one signal based on the clock frequency and the second signal based on the frequency of 
adjusting at least one of the period of the reference clock signal or the delay comprises (Paragraph [0051] for using a periodic stages unit to get the deviation between the calibration pulse and the actual delay to determine the fine time or delay of the circuit path at time element T). 
Rivior does not explicitly teach adjusting the period of the reference clock by setting a value in a programmable memory location of the at least one programmable memory location. However in an analogous art, Underwood teaches a phase locked loop that enables highly precise tracking (abstract) and teaches adjusting the period of the reference clock by setting a value (col 4, lines 15-40 for adjusting the clock period based on a measurement of time or a predetermined measurement for the clock edge with col 5, lines 10-30 for using both historical data and instantaneous measurement to adjust the clock and the delay from the reference clock) in a programmable memory location of the at least one programmable memory location (col 1, lines 40-67 for using the phase locked look memory with high precision tracking and synthesizing a higher frequency clock or memory with programming means and also having a programmable delay). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present invention to modify Rivior with the teaching of Underwood for the purpose of determining the lag in the clock signals (as suggested by Underwood, col 5, lines 10-30).


generating a value indicating the delay through the circuit path based on the values read from (Paragraph [0051] for using a periodic stages unit to get the deviation between the calibration pulse and the actual delay to determine the fine time or delay of the circuit path at time element T). 
Rivior does not explicitly teach the at least one programmable memory location. However in an analogous art, Underwood teaches a phase locked loop that enables highly precise tracking (abstract) and teaches the at least one programmable memory location (col 1, lines 40-67 for using the phase locked loop memory with high precision tracking and synthesizing a higher frequency clock or memory and also having a programmable delay). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present invention to modify Rivior with the teaching of Underwood for the purpose of determining the lag in the clock signals (as suggested by Underwood, col 5, lines 10-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gutnik et al. US 2002/0049936 teach multiple clock circuits are connected by phase detector circuits to generate and synchronize local clock signals.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111